Citation Nr: 1700749	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-219 73A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a renal disorder, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974 in the United States Air Force.  He also served from September 2001 to January 2002, March 2003 to August 2003, February 2004 to December 2004, November 2005 to May 2006, June 2006 to February 2008 in the United States Coast Guard and Coast Guard Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In August 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The Board notes that in his August 2013 VA Form 9, the Veteran indicated he was appealing only the claims for plantar fasciitis and sleep apnea.  However, he also checked the box indicating that he wished to appeal "all of the issues listed on the statement of the case."  Statements of the case (SOCs) were issued on the claims for plantar fasciitis and sleep apnea in June 2013, and on the claim for a renal disorder in August 2013, thus, the VA Form 9 was timely as to both SOCs.  Subsequently, in the May 2014 VA Form 8, the RO certified all three issues to the Board, and at the August 2016 hearing, the Veteran and his representative presented testimony on all three issues.  Given all of this, and as the claim may be granted as described below, the Board accepts jurisdiction over the claim for a renal disorder.   To the extent the VA Form 9 is ambiguous as to whether the claim for a renal disorder was perfected, the requirement for a substantive appeal is waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

FINDINGS OF FACT

1.  The Veteran's renal disorder is related to his service-connected diabetes mellitus.

2.  The Veteran's plantar fasciitis is related to service.

3.  The Veteran's sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a renal disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for the establishment of service connection for plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for the establishment of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

There is no dispute the Veteran has current renal insufficiency, plantar fasciitis, and sleep apnea.

With regard to renal insufficiency, the record contains private medical opinions of the Veteran's primary care physician, Dr. F., as well as his kidney specialist, Dr. H., linking the disorder to the service-connected diabetes mellitus.  In January 2011, Dr. F. submitted a letter stating the Veteran has hypertension, diabetes, diabetic neuropathy, and chronic kidney disease stage II-III, most likely secondary to his diabetic disease.  He explained that the chronic medical condition leading to kidney disease was diabetes mellitus.  Also in January 2011, Dr. H. submitted a letter stating he treats the Veteran for his chronic kidney disease, which was due to diabetes and hypertension.  In November 2011, Dr. F. submitted a second letter indicating that the kidney disease had progressed to stage III/IV, and was secondary to diabetes and hypertension.  In May 2013, Dr. H. submitted a second letter reiterating that the Veteran's chronic kidney disease was due to diabetes and hypertension, and that he had been in treatment since January 2011.

Evidence against the claim are July 2013 VA medical examination reports.  In the first report, the examiner provided a negative opinion on the matter of secondary causation, finding that because the Veteran did not have proteinuria, the renal insufficiency was more likely related to hypertension and not diabetes.  A second opinion on the matter of secondary aggravation was sought, and in another July 2013 opinion, an examiner opined that because the Veteran did not have diabetic nephropathy, "more of an emphasis would have to be placed on the Veteran's hypertension or other factors."  

The Veteran's private physicians based their conclusions on an examination of pertinent facts in the claims file, the Veteran's medical history, and their medical experience and expertise.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While a remand for more thoroughly explained opinions could be undertaken, these private medical reports are adequate for the purposes of adjudication.  As for the negative evidence, the second July 2013 VA examiner's opinion is of low probative value as private medical records, including those dated from February and May 2016, show diagnoses of nephropathy.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).

The evidence is at least in equipoise in showing that the Veteran has a renal disorder attributable to his service-connected diabetes mellitus.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

As for plantar fasciitis, the Veteran initially sought treatment for foot and ankle pain during his first period of service.  In November 1970, he was treated for right foot pain, in September 1973, he was treated for left foot pain, and in April 1974, he was treated for left ankle problems.  Later, in June 2004 and August 2004, he again sought treatment for bilateral foot and ankle pain.  In the course of the appeal, he contended that his foot problems are related to the rigors of military service, including wearing boots.  Symptoms related to wearing boots are capable of lay diagnosis because they are readily sensed by the person experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, his medical examination at retirement showed a diagnosis of bilateral plantar fasciitis. 
In March 2011, his treating podiatrist, Dr. C., stated the Veteran has required custom orthotics for his bilateral plantar fasciitis since October 2008, shortly after discharge.  Evidence to the contrary includes a July 2010 VA examination report in which the examiner provided a negative nexus opinion due to the fact that the Veteran did not receive treatment for his feet between 1973 and 2008.

The July 2010 VA examiner's opinion is of low probative value as the Veteran served on active duty in his final period of service through 2008, and quickly established post-service treatment for the condition within months of discharge.  Again, he is competent to report experiencing symptoms of plantar fasciitis during service, and his lay assertions are believable for the purpose of linking the onset of the condition to active service as there is facial plausibility of the contentions and they are supported by the March 2011 private podiatric report, prepared shortly after discharge.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence is in relative equipoise in showing that the bilateral plantar fasciitis as likely as not had its clinical onset in service.  Thus, in resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  

As for sleep apnea, records from August 2004 document sleep problems.  In the course of the appeal, the Veteran has provided admissible and believable statements that he experienced sleep problems in service.  See, e.g., Jandreau, 492 F.3d at 1377.  Further, his military examination at retirement showed a diagnosis of sleep apnea with treatment by C-PAP machine. 

In November 2008, shortly after discharge, the Veteran sought treatment for sleep problems at a private hospital.  The treating physician noted a history of loud snoring, as well as a cessation of breathing at night, established by the Veteran's wife.  The physician opined that this history of loud snoring, witness apnea, and daytime fatigue were suggestive of obstructive sleep apnea syndrome.  The diagnosis was subsequently confirmed by a sleep study.

The Veteran and his wife are competent to report symptoms of sleep apnea during service, and their lay assertions are believable for the purpose of linking the onset of the disorder to active service as there is facial plausibility of the contentions and they are supported by the November 2008 private medical report, prepared shortly after discharge.  See Caluza, 7 Vet. App. at 498; Davidson, 581 F.3d at 1313.  There is no evidence to the contrary and the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The evidence is in relative equipoise in showing that the Veteran's sleep apnea as likely as not had its clinical onset in service.  Thus, in resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a renal disorder is granted.

Service connection for plantar fasciitis is granted.

Service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


